Title: To John Adams from Zabdiel Adams, 1 September 1788
From: Adams, Zabdiel
To: Adams, John


          
            Lunenburg September 1st 1788—
            Dear and respected Sir—
          
          The time once was when I had the pleasure of being often in your company, & hearing from your mouth entertaining conversation upon interesting subjects; on men & manners, on arts and sciences, on government & politicks &c. But now these pleasing scenes are over. Providence has separated us, & denied all intercourse except by letters. When you was a member of Congress I transmitted to you one or two, and received answers highly grateful. But when you passed the seas, in the service of your country, the distance was so great & the conveyance to me in an inland Town, so precarious, that not a single line has been written by me to you. But now you have returned to your native land, I am led to welcome your arrival with every mark of sincere and consobrinial affection. Your proximity has revived those sensations in my breast which formerly attached me to you by the strongest ties.—
          Sir— I rejoice that you have lived to be the ornament & glory of the family from which you sprung; and what is infinitely more, that you have, under God, been honoured as a signal instrumet in bringing about a revolution in this country, in its nature great, and in its consequences very important; from which unborn millions will, I doubt not, receive the most substantial fruits.—
          In your embassy to the courts of France & Holland, tho’ a thousand difficulties arose, yet piercing thro’ them all, you acted a part which will immortalize your name in the annals of America, and

endear you to its best friends. As plenipotentiary for the settlement of the peace, your unwearied efforts and superior address, by playing one nation off against another, have contributed to give us an honourable and advantageous one. As far as my knowledge extends, all America views you the principal agent in that negotiation, and hails you the political saviour of its country. When appointd to the court of Britain, circumstances numerous & very untoward arose, which in spite of all your exertions, rendered your embassy in a great measure ineffectual. But possessd of a spirit of fidelity, your enterprizeng genius led you to prosecute & finish a work which does at once evince the extent of your knowledge, the depths of your penetration and the excellency of the american constitutions. To eat the bread of your country, and at the same time to do thus no service, was abhorrent to your mind. Pereciving therefore that the American constitutives of Governmet were by many slighted & condemnd, you embraced an opportunty which heaven granted, to write a defence of them. Superior to all local & national prejudices, you have, like the great Montesquieu passed encomiums on the British Govemet, & yet justly given the preferrence to those which have been establishd with us. But in saying this, I am guided principaly by report. The information of others, a cursory view of your Volumes, taken in the book-sellers stores, en passant; and the account of the reviewers are the sole foundations of my present declaration. I wish to be better acquaintd with your late publications. But res angusta domi prevents my purchasing them. Ten children, a parish impoverishd by taxes & luxury, & some what low health describe my present situation. But tho under these embarrassments I read every theng that relates to this country as far as I meet with them. O save my country, is my constant Cry; in its troubles have had a large share; & for its future welfare are very anxious. I rejoice in the prospect that the industry of one part of the community will be encouragd by the government that is likely soon to take place; and the sloth & dissipation of the other repressed, or made subservient to the publick welfare. But the general government tho’ admirable in the main is not in all points agreable to the people, and from your publishd sentimets, I suppose not entirely agreeable to your own mind. For it, even as it now stands, I have been an hearty advocate; the certain amendments are devoutly to be wished. If your sentiments accord with mine, you will doubtless have an opportunity to discover them in a manner very efficatious. As you were elected by the suffrages of the general Court to attend the Congress in its present form, even before your

arrival; we may thence presume you will have a seat in the new Congress, unless you decline it. And if you should be deputed to that august body, I have pleasing apprehensions that your abilities will be exerted, in conjunction with other worthy patriots, to put our trade on a more respectable footeng, to frame a code of Laws friendly to the rights of the citizens of the united states; to promote a system of education among our youth that shall produce a succession of learned men, qualifd to fill the most important places in Govmet; to encourage industry & suppress every species of licentiousness, dissipation & folly.—
          As you have been absent many years from this country, you will permit me to say that from the embarrassments of our trade and navigation; the greatness of our taxes, and an unbounded licence in purchasing forreign commodities, appearing in all the sumptuousness of dress and luxury of living, the people in general, especially in the interior parts of the state are drained of their money; & find it impossible to pay their debts. A general government if energetick and wisely administred, will operate a remedy for these evils, will unfetter our trade, promote manufactures, & find vent at advantageous markets for the surplus of our own produce. This in time will augment the quantity of our money sufficiently for every purpose. In the mean time it is to be hoped that direct taxes will be as small as possible: For if the people of this commonwealth should be oppressed by taxes as they have been, they will either be discouraged, or driven to the extreme of madness. The general Government we suppose will be attended with great expence; but if wise and good men are at helm, care will be taken that the stipends of the servants of Governmet be as moderate as possible, till the country emerges from its present exhausted state. A sutable attention to this matter, will be followed with the happiest effects; will conciliate the minds of those who have been opposed to the new system, & diffuse satisfaction and content thro all ranks of people. We have suffered amazingly in this state from want of an efficient government, & wise men to administer it, in these perplexing times. Almost ever since the war began, even to the present time, we have been in most wretched circumstances. Being absent you have escaped a scene of confusion that is not easily described. Quorum pars magna fui; quæque ipse miserrima Vidi. I hope we have almost gotten to the end of our political troubles. The prospect brightens up. Having exhausted all error, I trust we are verging to truth & right.
          From the establishment of the new federal Government I

anticipate much happier times; and am persuaded I shall not be disappointed, if the people discreetly give their suffrages, & by their elections call forth wise & faithful men to organize the constitution.
          Pardon, worthy sir, the intrusion of this letter, excuse the impertinency of its contents, & do me the justice to believe that with every sentiment of respect I subscribe myself your sincere friend & very humble Servant
          
            Zabdiel Adams—
          
        